DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over the article “Cloud Customer Architecture for Blockchain” included in the 12/2/2020 IDS filing by the applicant (Cloud Standards Customer Council, 22 June 2017). Hereinafter this document will be referred to by the acronym CCAB.
CCAB teaches the major elements of the claims:
The system is a block chain system, as is evident throughout.
There is (page 1, 2nd paragraph and elsewhere) a distributed ledger, meaning that a copies of the transaction record ledger are held by many nodes across the network.
A client can communicate with any permitted peer node using defined APIs (figure 1 on page 2)
Individual nodes can carry out transactions without the need for a central authority (page 2): “In general, a blockchain system consists of a number of nodes, each of which has a local copy of a ledger, in most systems, the nodes belong to different organizations. The nodes communicate with each other in order to gain agreement on the contents of the ledger and do not require a central authority to coordinate and validate transactions.”
Transactions can be carried out locally (page 3) on just a section of the network and then later the ledger can be synchronized. Thus if one node is the administrative node from which the blockchain is managed, that node may not receive transaction details until later when the blockchain ledger is periodically synchronized, which may happen later after a transaction has already occurred on one or several peer-to-peer nodes. The business operator of the blockchain in this model does not participate in the transaction as it happens but receives the updated ledger at synchronization time.
(page 4) “Decentralized database: Each participating partner has access to a distributed database in its entirety at all times. No single party controls the database, which every party can verify or regenerate if required without having a central intermediary.” This again shows the ability to conduct transactions without the central intermediary (business operator).
(page 4) “Shared and distributed accounting ledger: These ledgers can be public, private, or semi-public/private. Ledgers can be shared amongst participants with privacy, in permissioned blockchains, participants can see the transactions fully with permission and still maintain anonymity. These transactions are final and irreversible since each transaction is linked to every preceding transaction in the ledger. The ledger entries are time ordered and computationally and cryptographically architected to ensure permanence, and the ledger itself is widely replicated.”


The examiner emphasizes that all of the claim limitations would seem to be covered by an ordinary, distributed, blockchain-based financial network. The examiner does not find any significant departure from the already known concepts described in the CCAB document.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DANIEL A HESS/Primary Examiner, Art Unit 2876